Exhibit 10.2

 

 

OIL STATES INTERNATIONAL, INC.

 

SECOND AMENDED AND RESTATED

2001 EQUITY PARTICIPATION PLAN

 

 

Effective January 1, 2017

 

 

OIL STATES INTERNATIONAL, INC., a Delaware corporation, adopted The 2001 Equity
Participation Plan of Oil States International, Inc. (the “Plan”), effective
February 19, 2001 (the “Effective Date”), for the benefit of its eligible
employees, consultants and directors. This Plan was an amendment and restatement
of the 1996 Equity Participation Plan of CE Holdings, Inc. (“ConEmsco Plan”).

 

The Plan was amended and restated, effective February 19, 2002, to increase the
number of shares of Common Stock (as defined below) subject to Options (as
defined below) and all other awards under the Plan. The Plan was amended and
restated, effective February 16, 2005 to increase the number of shares of Common
Stock subject to Options and all other awards under the Plan, to be effective as
provided in Section 9.4, to condition upon stockholder approval re- grants of
expired or cancelled awards or shares surrendered or withheld for payment from
the original 3,700,000 shares of Common Stock under the Plan after February 16,
2005, to be effective as provided in Section 9.4, and to allow for awards to
Directors (as defined below) on the same basis as currently permitted to
Employees (as defined below). The Plan was amended and restated effective March
30, 2009 to provide minimum vesting periods for certain awards under the Plan as
provided in Article 9.7. The Plan was amended, effective January 1, 2012, to add
restrictions on repricing of options as provided in Section 4.5. The Plan was
amended and restated, effective February 19, 2013, to increase the number of
shares of Common Stock subject to Options and all other awards under the Plan,
subject to approval of the Plan by the Company’s stockholders as contemplated in
Section 9.4. The Plan is hereby amended and restated, effective January 1, 2017
(the “Restatement Date”), to change the provisions of Section 9.5 as to the
withholding of Common Stock to meet tax withholding requirements, to include
Stock Ownership and Retention Guidelines in Section 9.8 and the adoption of a
Clawback Policy in Section 9.9.

 

The purposes of this Plan are as follows:

 

(1) To provide an additional incentive for Directors, Employees and consultants
to further the growth, development and financial success of the Company by
personally benefiting through the ownership of Company stock and/or rights which
recognize such growth, development and financial success.

 

(2) To enable the Company to obtain and retain the services of Directors,
Employees and consultants considered essential to the long range success of the
Company by offering them an opportunity to own stock in the Company and/or
rights which will reflect the growth, development and financial success of the
Company.

 

 

 
1

--------------------------------------------------------------------------------

Exhibit 10.2
 

 

ARTICLE I

 

DEFINITIONS

 

1.1      General. All references to share numbers and dollar amounts in this
Plan shall be deemed to give effect to the concurrent reverse three-for-one
split of the Common Stock to be effected on or before the Effective Date.
Wherever the following terms are used in this Plan theyshall have the meaning
specified below, unless the context clearly indicates otherwise.

 

1.2      Affiliate. “Affiliate” shall mean any entity that, directly or through
one or more intermediaries, is controlled by the Company or controls the Company
as determined by the Committee.

 

1.3     Award Limit. “Award Limit” shall mean 400,000 shares of Common Stock.

 

1.4     Board. “Board” shall mean the Board of Directors of the Company.

 

1.5     Change of Control. “Change of Control” shall mean any of the following:

 

(a) any “person” (as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), (other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any affiliate or any corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company), acquires “beneficial ownership”
(within the meaning of Rule 13d-3 under the Exchange Act) of securities of the
Company representing 35% or more of the combined voting power of the Company’s
then outstanding securities; provided, however, that if the Company engages in a
merger or consolidation in which the Company or surviving entity in such merger
or consolidation becomes a subsidiary of another entity, then references to the
Company’s then outstanding securities shall be deemed to refer to the
outstanding securities of such parent entity;

 

(b) a change in the composition of the Board, as a result of which fewer than a
majority of the directors are Incumbent Directors. “Incumbent Directors” shall
mean directors who either (i) are directors of the Company as of the Effective
Date, or (ii) are elected, or nominated for election, to the Board with the
affirmative votes of at least two-thirds of the Incumbent Directors at the time
of such election or nomination, but Incumbent Director shall not include an
individual whose election or nomination occurs as a result of either (1) an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act) or (2) an actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board;

 

(c) the consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity (or if the surviving entity is or
shall become a subsidiary of another entity, then such parent entity)) more than
50% of the combined voting power of the voting securities of the Company (or
such surviving entity or parent entity, as the case may be) outstanding
immediately after such merger or consolidation;

 

(d) the stockholders of the Company approve a plan of complete liquidation of
the Company; or

 

(e) the sale or disposition (other than a pledge or similar encumbrance) by the
Company of all or substantially all of the assets of the Company other than to a
subsidiary or subsidiaries of the Company.

 

 

 
2

--------------------------------------------------------------------------------

Exhibit 10.2
 

 

1.6      Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

1.7      Committee. “Committee” shall mean the Board or a subcommittee of the
Board appointed as provided in Section 8.1.

 

1.8      Common Stock. “Common Stock” shall mean the common stock of the
Company, par value $0.01 per share.

 

1.9      Company. “Company” shall mean Oil States International, Inc., a
Delaware corporation.

 

1.10     Deferred Stock. “Deferred Stock” shall mean Common Stock awarded under
Article VII of this Plan.

 

1.11     Director. “Director” shall mean a member of the Board who is not an
Employee.

 

1.12    Dividend Equivalent. “Dividend Equivalent” shall mean a right to receive
the equivalent value (in cash or Common Stock) of dividends paid on Common
Stock, awarded under Article VII of this Plan. Dividend Equivalents shall not be
permitted on Options under this Plan.

 

1.13     Employee. “Employee” shall mean any officer or other employee (as
defined in accordance with Section 3401(c) of the Code) of the Company or of any
Affiliate or Subsidiary.

 

1.14     Exchange Act. “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.

 

1.15    Fair Market Value. “Fair Market Value” of a share of Common Stock as of
a given date shall be (i) the closing price of a share of Common Stock on the
principal exchange on which shares of Common Stock are then trading, if any (as
reported in any reporting service approved by the Committee), on the trading day
previous to such date, or if shares were not traded on the trading day previous
to such date, then on the next preceding date on which a trade occurred, or (ii)
if Common Stock is not traded on an exchange but is quoted on Nasdaq or a
successor quotation system, the mean between the closing representative bid and
asked prices for the Common Stock on the trading day previous to such date as
reported by Nasdaq or such successor quotation system; or (iii) if Common Stock
is not publicly traded on an exchange and not quoted on Nasdaq or a successor
quotation system, the Fair Market Value of a share of Common Stock as
established by the Committee acting in good faith. Notwithstanding the
foregoing, the Fair Market Value of a share of Common Stock on the date of an
initial public offering of Common Stock shall be the offering price under such
initial public offering.

 

1.16    Grantee. “Grantee” shall mean an Employee, Director or consultant
granted a Performance Award, Dividend Equivalent, or Stock Payment, or an award
of Deferred Stock, under this Plan.

 

1.17     Non-Qualified Stock Option. “Non-Qualified Stock Option” shall mean an
Option which is not designated as an Incentive Stock Option by the Committee.

 

1.18    Option. “Option” shall mean a stock option granted under Article III of
this Plan). An Option granted under this Plan shall, as determined by the
Committee, be either a Non-Qualified Stock Option or an Incentive Stock Option;
provided, however, that Options granted to Employees, Directors and consultants
employed by an Affiliate that is not a Subsidiary shall be Non-Qualified Stock
Options.

 

 

 
3

--------------------------------------------------------------------------------

Exhibit 10.2
 

 

1.19     Optionee. “Optionee” shall mean an Employee, Director or consultant
granted an Option under this Plan.

 

1.20     Performance Award. “Performance Award” shall mean a performance or
incentive award, other than an Option, Restricted Stock, Deferred Stock or Stock
Payments, that is paid in cash, Common Stock or a combination of both, awarded
under Article VII of this Plan.

 

1.21     Performance Objectives. “Performance Objectives” means the objectives,
if any, established by the Committee that are to be achieved with respect to an
award granted under this Plan, which may be described in terms of Company-wide
objectives, in terms of objectives that are related to performance of a
division, subsidiary, department or function within the Company or an Affiliate
in which the Participant receiving the award is employed or in individual or
other terms, and which will relate to the period of time determined by the
Committee. The Performance Objectives intended to qualify under Section 162(m)
of the Code shall be with respect to one or more of the following: (i) net
income; (ii) pre-tax income; (iii) operating income; (iv) cash flow; (v)
earnings per share; (vi) earnings before any one or more of the following items:
interest, taxes, depreciation or amortization; (vii) return on equity; (viii)
return on invested capital or assets; (ix) cost reductions or savings; (x) funds
from operations and (xi) appreciation in the fair market value of the Company’s
common stock. Which objectives to use with respect to an award, the weighting of
the objectives if more than one is used, and whether the objective is to be
measured against a Company-established budget or target, an index or a peer
group of companies, shall be determined by the Committee in its discretion at
the time of grant of the award. A Performance Objective need not be based on an
increase or a positive result and may include, for example, maintaining the
status quo or limiting economic losses.

 

1.22     Plan. “Plan” shall mean The 2001 Equity Participation Plan of Oil
States International, Inc.

 

1.23     QDRO. “QDRO” shall mean a qualified domestic relations order as defined
by the Code or Title I of the Employee Retirement Income Security Act of 1974,
as amended, or the rules thereunder.

 

1.24     Restricted Stock. “Restricted Stock” shall mean Common Stock awarded
under Article VI of this Plan.

 

1.25     Restricted Stockholder. “Restricted Stockholder” shall mean an
Employee, Director or consultant granted an award of Restricted Stock under
Article VI of this Plan.

 

1.26     Rule 16b-3. “Rule 16b-3” shall mean that certain Rule 16b-3 under the
Exchange Act, as such Rule may be amended from time to time.

 

1.27      Stock Payment. “Stock Payment” shall mean (i) a payment in the form of
shares of Common Stock, or (ii) an option or other right to purchase shares of
Common Stock, as part of a deferred compensation arrangement, made in lieu of
all or any portion of the compensation, including without limitation, salary,
bonuses and commissions, that would otherwise become payable to an Employee,
Director or consultant in cash, awarded under Article VII of this Plan.

 

1.28     Subsidiary. “Subsidiary” shall mean any corporation in an unbroken
chain of corporations beginning with the Company if each of the corporations
other than the last corporation in the unbroken chain then owns stock possessing
50 percent or more of the total combined voting power of all classes of stock in
one of the other corporations in such chain.

 

 
4

--------------------------------------------------------------------------------

Exhibit 10.2
 

 

ARTICLE II

 

SHARES SUBJECT TO PLAN

 

2.1     Shares Subject to Plan.

 

(a) The shares of stock subject to Options, awards of Restricted Stock,
Performance Awards, Dividend Equivalents, awards of Deferred Stock, or Stock
Payments shall be Common Stock. The aggregate number of such shares which may be
issued upon exercise of such options or rights or upon any such awards under the
Plan shall not exceed eleven million two hundred thousand (11,200,000), subject
to the requirements of Section 9.4. The shares of Common Stock issuable upon
exercise of such options or rights or upon any such awards may be either
previously authorized but unissued shares or treasury shares.

 

(b) The maximum number of shares which may be subject to Options, Restricted
Stock or Deferred Stock granted under the Plan to any individual in any calendar
year shall not exceed the Award Limit. The maximum value of Performance Awards
granted under the Plan to any individual in any calendar year shall not exceed
$4.0 million.

 

2.2     Add-back Restricted Stock Performance Awards, Dividend Equivalents,
Awards of Deferred Stock or Stock Payments. If any Restricted Stock Performance
Awards, Dividend Equivalents, Awards of Deferred Stock or Stock Payments, or
other right to acquire shares of Common Stock under any other award under this
Plan, expires or is forfeited and canceled without having been fully vested, the
number of shares subject to such Restricted Stock Performance Awards, Dividend
Equivalents, Awards of Deferred Stock or Stock Payments or other right but as to
which such Restricted Stock Performance Awards, Dividend Equivalents, Awards of
Deferred Stock or Stock Payments or other right was not vested prior to its
expiration or cancellation may again be optioned, granted or awarded hereunder,
subject to the limitations of Section 2.1. Notwithstanding the foregoing, shares
of Common Stock subject to an award under this Plan shall not again be made
available for issuance as awards under this Plan if such shares are (a) tendered
in payment for an award, (b) delivered or withheld for payment of taxes, or (c)
not issued or delivered as a result of a net settlement process.

 

ARTICLE III GRANTING

 

OF OPTIONS

 

3.1     Eligibility. Any Employee, Director or consultant selected by the
Committee pursuant to Section 3.4(a)(i) shall be eligible to be granted an
Option.

 

3.2     Disqualification for Stock Ownership. No person may be granted an
Incentive Stock Option under this Plan if such person, at the time the Incentive
Stock Option is granted, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of the Company or any
then existing Subsidiary unless such Incentive Stock Option conforms to the
applicable provisions of Section 422 of the Code,

 

3.3     Qualification of Incentive Stock Options. No Incentive Stock Option
shall be granted unless such Option, when granted, qualifies as an “incentive
stock option” under Section 422 of the Code. No Incentive Stock Option shall be
granted to any person who is not an employee of the Company or a Subsidiary.

 

 

 
5

--------------------------------------------------------------------------------

Exhibit 10.2
 

 

3.4     Granting of Options

 

(a)  The Committee shall from time to time, in its absolute discretion, and
subject to applicable limitations of this Plan:

 

(i) Select from among the Employees, Directors or consultants (including
Employees, Directors or consultants who have previously received Options or
other awards under this Plan) such of them as in its opinion should be granted
Options;

 

(ii) Subject to the Award Limit, determine the number of shares to be subject to
such Options granted to the selected Employees, Directors or consultants;

 

(iii) Determine whether such Options are to be Incentive Stock Options or
Non-Qualified Stock Options; and

 

(iv) Determine the terms and conditions of such Options, consistent with this
Plan.

 

(b) Upon the selection of an Employee, Director or consultant to be granted an
Option, the Committee shall instruct the Secretary of the Company to issue the
Option and may impose such conditions on the grant of the Option as it deems
appropriate.

 

(c) Any Incentive Stock Option granted under this Plan may be modified by the
Committee to disqualify such option from treatment as an “incentive stock
option” under Section 422 of the Code.

 

ARTICLE IV

 

TERMS OF OPTIONS

 

4.1     Option Agreement. Each Option shall be evidenced by a Stock Option
Agreement, which shall be executed by the Optionee and an authorized officer of
the Company and which shall contain such terms and conditions as the Committee
shall determine, consistent with this Plan.

 

4.2     Option Price. The price per share of the shares subject to each Option
shall be set by the Committee; provided, however, that, except as provided in
Section 8.1 with respect to assumed options, such price shall not be less than
100% of the Fair Market Value of a share of Common Stock on the date the Option
is granted.

 

4.3     Option Term. The term of an Option shall be set by the Committee in its
discretion; provided, however, that in the case of Incentive Stock Options, the
term shall not be more than ten (10) years from the date the Incentive Stock
Option is granted, or five (5) years from such date if the Incentive Stock
Option is granted to an individual then owning (within the meaning of Section
424(d) of the Code) more than 10% of the total combined voting power of all
classes of stock of the Company or any Subsidiary).

 

4.4     Option Vesting

 

(a) The period during which the right to exercise an Option in whole or in part
vests in the Optionee shall be set by the Committee and the Committee may
determine that an Option may not be exercised in whole or in part for a
specified period after it is granted. At any time after grant of an Option, the
Committee may, in its sole and absolute discretion and subject to whatever terms
and conditions it selects, accelerate the period during which an Option vests.

 

 

 
6

--------------------------------------------------------------------------------

Exhibit 10.2
 

 

(b) To the extent that the aggregate Fair Market Value of stock with respect to
which “incentive stock options” (within the meaning of Section 422 of the Code,
but without regard to Section 422(d) of the Code) are exercisable for the first
time by an Optionee during any calendar year (under the Plan and all other
incentive stock option plans of the Company and any parent or Subsidiary)
exceeds $100,000, such Options shall be treated as Non-Qualified Options to the
extent required by Section 422 of the Code. The rule set forth in the preceding
sentence shall be applied by taking Options into account in the order in which
they were granted. For purposes of this Section 4.4(b), the Fair Market Value of
stock shall be determined as of the time the Option with respect to such stock
is granted.

 

4.5     Restrictions on Repricing of Options. Except as provided in Section 9.3,
the Committee may not, without approval of the Company’s stockholders, amend any
outstanding Stock Option Agreement to lower the Option price of an underwater
Option or cancel an outstanding underwater Option in exchange for cash, another
award or an Option having a lower price.

 

ARTICLE V EXERCISE

 

OF OPTIONS

 

5.1     Partial Exercise. An exercisable Option may be exercised in whole or in
part; however, an Option shall not be exercisable with respect to fractional
shares and the Committee may require that, by the terms of the Option, a partial
exercise be with respect to a minimum number of shares.

 

5.2     Manner of Exercise. All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to the Secretary of the
Company or his office:

 

(a) A written notice complying with the applicable rules established by the
Committee stating that the Option, or a portion thereof, is exercised. The
notice shall be signed by the Optionee or other person then entitled to exercise
the Option or such portion;

 

(b) Such representations and documents as the Committee, in its absolute
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act of 1933, as amended, and any other
federal or state securities laws or regulations. The Committee or Board may, in
its absolute discretion, also take whatever additional actions it deems
appropriate to effect such compliance including, without limitation, placing
legends on share certificates and issuing stop-transfer notices to agents and
registrars;

 

(c) In the event that the Option shall be exercised pursuant to Section 9.1 by
any person or persons other than the Optionee, appropriate proof of the right of
such person or persons to exercise the Option; and

 

 
7

--------------------------------------------------------------------------------

Exhibit 10.2
 

 

(d) Full cash payment to the Secretary of the Company for the shares with
respect to which the Option, or portion thereof, is exercised. However, the
Committee may in its discretion or provide in the grant agreement (i) that
payment may be made, in whole or in part, through the delivery of shares of
Common Stock owned by the Optionee, duly endorsed for transfer to the Company,
with a Fair Market Value on the date of delivery not in excess of the aggregate
exercise price of the Option or exercised portion thereof and subject to such
other limitations as the Committee may impose thereon, (ii) allow payment, in
whole or in part, through the surrender of shares of Common Stock then issuable
upon exercise of the Option having a Fair Market Value on the date of Option
exercise equal to the aggregate exercise price of the Option or exercised
portion thereof, (iii) allow payment, in whole or in part, through the delivery
of property of any kind which constitutes good and valuable consideration; (iv)
allow payment through a cashless-broker procedure approved by the Company, or
(v) allow payment through any combination of the consideration provided above.

 

5.3      Conditions to Issuance of Stock Certificates. The Company shall not be
required to issue or deliver any certificate or certificates for shares of stock
purchased upon the exercise of any Option or portion thereof prior to
fulfillment of all of the following conditions:

 

(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed;

 

(b) The completion of any registration or other qualification of such shares
under any state or federal law, or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Committee shall, in its absolute discretion, deem necessary or
advisable;

 

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable;

 

(d) The lapse of such reasonable period of time following the exercise of the
Option as the Committee may establish from time to time for reasons of
administrative convenience; and

 

(e) The receipt by the Company of full payment for such shares, including
payment of any applicable withholding tax.

 

5.4     Rights as Stockholders. The holders of Options shall not be, nor have
any of the rights or privileges of, stockholders of the Company in respect of
any shares purchasable upon the exercise of any part of an Option unless and
until certificates representing such shares have been issued by the Company to
such holders.

 

5.5     Ownership and Transfer Restrictions. The Committee, in its absolute
discretion, may impose such restrictions on the ownership and transferability of
the shares purchasable upon the exercise of an Option as it deems appropriate.
Any such restriction shall be set forth in the respective Stock Option Agreement
and may be referred to on the certificates evidencing such shares. The Committee
may require the Optionee to give the Company prompt notice of any disposition of
shares of Common Stock acquired by exercise of an Incentive Stock Option within
(i) two years from the date of granting such Option to such Optionee or (ii) one
year after the transfer of such shares to such Optionee. The Committee may
direct that the certificates evidencing shares acquired by exercise of an Option
refer to such requirement to give prompt notice of disposition.

 

 

 
8

--------------------------------------------------------------------------------

Exhibit 10.2
 

 

ARTICLE VI

 

AWARD OF RESTRICTED STOCK

 

6.1     Award of Restricted Stock

 

(a) The Committee shall from time to time, in its absolute discretion:

 

(i) Select from among the Employees, Directors or consultants (including
Employees, Directors or consultants who have previously received other awards
under this Plan) such of them as in its opinion should be awarded Restricted
Stock; and

 

(ii) Determine the terms and conditions applicable to such Restricted Stock,
consistent with this Plan, which may include the achievement of Performance
Objectives.

 

(b) Upon the selection of an Employee, Director or consultant to be awarded
Restricted Stock, the Committee shall instruct the Secretary of the Company to
issue such Restricted Stock and may impose such conditions on the issuance of
such Restricted Stock as it deems appropriate.

 

6.2     Restricted Stock Agreement. Restricted Stock shall be issued only
pursuant to a Restricted Stock Agreement, which shall be executed by the
selected Employee, Director or consultant and an authorized officer of the
Company and which shall contain such terms and conditions as the Committee shall
determine, consistent with this Plan.

 

6.3     Rights as Stockholders. Upon delivery of the shares of Restricted Stock
to the escrow holder, the Restricted Stockholder shall have, unless otherwise
provided by the Committee, all the rights of a stockholder with respect to said
shares, subject to the restrictions in his Restricted Stock Agreement, including
the right to receive all dividends and other distributions paid or made with
respect to the shares; provided, however, that in the discretion of the
Committee, any extraordinary distributions with respect to the Common Stock
shall be subject to the restrictions set forth in Section 6.4.

 

6.4     Restriction. All shares of Restricted Stock issued under this Plan
(including any shares received by holders thereof with respect to shares of
Restricted Stock as a result of stock dividends, stock splits or any other form
of recapitalization) shall, in the terms of each individual Restricted Stock
Agreement, be subject to such restrictions as the Committee shall provide, which
restrictions may include, without limitation, restrictions concerning voting
rights and transferability and restrictions based on duration of employment with
the Company, Company performance and individual performance; provided, however,
that, by action taken after the Restricted Stock is issued, the Committee may,
on such terms and conditions as it may determine to be appropriate, remove any
or all of the restrictions imposed by the terms of the Restricted Stock
Agreement. Restricted Stock may not be sold or encumbered until all restrictions
are terminated or expire.

 

6.5     Escrow. The Secretary of the Company or such other escrow holder as the
Committee may appoint shall retain physical custody of each certificate
representing Restricted Stock until all of the restrictions imposed under the
Restricted Stock Agreement with respect to the shares evidenced by such
certificate expire or shall have been removed.

  

 
9

--------------------------------------------------------------------------------

Exhibit 10.2
 

 

6.6      Legend. In order to enforce the restrictions imposed upon shares of
Restricted Stock hereunder, the Committee shall cause a legend or legends to be
placed on certificates representing all shares of Restricted Stock that are
still subject to restrictions under Restricted Stock Agreements, which legend or
legends shall make appropriate reference to the conditions imposed thereby.

 

ARTICLE VII

 

PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS,

DEFERRED STOCK, STOCK PAYMENTS

 

7.1     Performance Awards. Any Employee, Director or consultant selected by the
Committee may be granted one or more Performance Awards. The value of such
Performance Awards may be linked to the achievement of such specific Performance
Objectives determined appropriate by the Committee over any period or periods
determined by the Committee. In making such determinations, the Committee shall
consider (among such other factors as it deems relevant in light of the specific
type of award) the contributions, responsibilities and other compensation of the
particular Employee, Director or consultant.

 

7.2     Dividend Equivalents. Any Employee, Director or consultant selected by
the Committee may be granted Dividend Equivalents based on the dividends
declared on Common Stock, to be credited as of dividend payment dates, during
the period between the date, Deferred Stock or q Performance Award is granted,
and the date such Deferred Stock or Performance Award vests or expires, as
determined by the Committee. Such Dividend Equivalents shall be converted to
cash or additional shares of Common Stock by such formula and at such time and
subject to such limitations as may be determined by the Committee. Dividend
Equivalents shall not be paid out prior to the time the underlying Deferred
Stock or Performance Award vests.

 

7.3     Stock Payments. Any Employee, Director or consultant selected by the
Committee may receive Stock Payments in the manner determined from time to time
by the Committee. The number of shares shall be determined by the Committee and
may be based upon the Fair Market Value, book value, net profits or other
measure of the value of Common Stock or other specific performance criteria
determined appropriate by the Committee, determined on the date such Stock
Payment is made or on any date thereafter.

 

7.4     Deferred Stock. Any Employee, Director or consultant selected by the
Committee may be granted an award of Deferred Stock in the manner determined
from time to time by the Committee. The number of shares of Deferred Stock shall
be determined by the Committee and may be linked to the achievement of such
specific Performance Objectives determined to be appropriate by the Committee
over any period or periods determined by the Committee. Common Stock underlying
a Deferred Stock award will not be issued until the Deferred Stock award has
vested, pursuant to a vesting schedule or Performance Objectives set by the
Committee, as the case may be. Unless otherwise provided by the Committee, a
Grantee of Deferred Stock shall have no rights as a Company stockholder with
respect to such Deferred Stock until such time as the award has vested and the
Common Stock underlying the award has been issued.

 

7.5     Performance Award Agreement, Dividend Equivalent Agreement, Deferred
Stock Agreement, Stock Payment Agreement. Each Performance Award, Dividend
Equivalent, award of Deferred Stock and/or Stock Payment shall be evidenced by
an agreement, which shall be executed by the Grantee and an authorized Officer
of the Company and which shall contain such terms and conditions as the
Committee shall determine, consistent with this Plan.

 

 

 
10

--------------------------------------------------------------------------------

Exhibit 10.2
 

 

7.6     Term. The term of a Performance Award, Dividend Equivalent, award of
Deferred Stock and/or Stock Payment shall be set by the Committee in its
discretion.

 

7.7     Payment Upon Termination of Employment. A Performance Award, Dividend
Equivalent, award of Deferred Stock and/or Stock Payment is payable only while
the Grantee is an Employee, Director or consultant; provided that the Committee
may determine that the Performance Award, Dividend Equivalent, award of Deferred
Stock and/or Stock Payment may be paid subsequent to termination of employment
or termination of directorship or consultancy without cause, or following a
change in control of the Company, or because of the Grantee’s retirement, death
or disability, or otherwise.

 

7.8      Payment. Payment of the amount determined under Section 7.1 or 7.2
above shall be in cash, in Common Stock or a combination of both, as determined
by the Committee. To the extent any payment under this Article VII is effected
in Common Stock, it shall be made subject to satisfaction of all provisions of
Section 5.3.

 

ARTICLE VIII

 

ADMINISTRATION

 

8.1      Committee. The Committee members shall be appointed by and hold office
at the pleasure of the Board. Appointment of Committee members shall be
effective upon acceptance of appointment. Committee members may resign at any
time by delivering written notice to the Board. Vacancies in the Committee may
be filled by the Board.

 

8.2      Duties and Powers of Committee. It shall be the duty of the Committee
to conduct the general administration of this Plan in accordance with its
provisions. The Committee shall have the power to interpret this Plan and the
agreements pursuant to which Options, awards of Restricted Stock or Deferred
Stock, Performance Awards, Dividend Equivalents or Stock Payments are granted or
awarded, and to adopt such rules for the administration, interpretation, and
application of this Plan as are consistent therewith and to interpret, amend or
revoke any such rules. Any such grant or award under this Plan need not be the
same with respect to each Optionee, Grantee or Restricted Stockholder. Any such
interpretations and rules with respect to Incentive Stock Options shall be
consistent with the provisions of Section 422 of the Code. In its absolute
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under this Plan except with respect to
matters which under Rule 16b-3 or Section 162(m) of the Code, or any regulations
or rules issued thereunder, are required to be determined in the sole discretion
of the Committee.

 

8.3      Majority Rule; Unanimous Written Consent. The Committee shall act by a
majority of its members in attendance at a meeting at which a quorum is present
or by a memorandum or other written instrument signed by all members of the
Committee.

 

 
11

--------------------------------------------------------------------------------

Exhibit 10.2
 

 

8.4     Compensation; Professional Assistance, Good Faith Actions. Members of
the Committee shall receive such compensation for their services as members as
may be determined by the Board. All expenses and liabilities which members of
the Committee incur in connection with the administration of this Plan shall be
borne by the Company. The Committee may employ attorneys, consultants,
accountants, appraisers, brokers, or other persons. The Committee, the Company
and the Company’s officers and Directors shall be entitled to rely upon the
advice, opinions or valuations of any such persons. All actions taken and all
interpretations and determinations made by the Committee or the Board in good
faith shall be final and binding upon all Optionees, Grantees, Restricted
Stockholders, the Company and all other interested persons. No members of the
Committee or Board shall be personally liable for any action, determination or
interpretation made in good faith with respect to this Plan, Options, awards of
Restricted Stock or Deferred Stock, Performance Awards, Dividend Equivalents or
Stock Payments, and all members of the Committee and the Board shall be fully
protected by the Company in respect of any such action, determination or
interpretation.

 

8.5     Delegation of Authority by the Committee. Notwithstanding the preceding
provisions of this Article VIII or any other provision of the Plan to the
contrary, subject to the constraints of applicable law, the Committee may from
time to time, in its sole discretion, delegate to the Chief Executive Officer of
the Company the right to grant Awards under the Plan, insofar as such power to
grant Awards relates to any person who is not then subject to section 16 of the
Exchange Act (including any successor section to the same or similar effect).
Any such delegation may be effective only so long as the Chief Executive Officer
of the Company is a member of the Board, and the Committee may revoke such
delegation at any time. The Committee may put any conditions and restrictions on
the powers that may be exercised by the Chief Executive Officer of the Company
upon such delegation as the Committee determines in its sole discretion.

 

ARTICLE IX 

 

MISCELLANEOUS PROVISIONS

 

9.1     Not Transferable. Except as provided below, Options, Restricted Stock
awards, Deferred Stock awards, Performance Awards, Dividend Equivalents or Stock
Payments under this Plan may not be sold, pledged, assigned, or transferred in
any manner other than by will or the laws of descent and distribution or
pursuant to a QDRO, unless and until such rights or awards have been exercised,
or the shares underlying such rights or awards have been issued, and all
restrictions applicable to such shares have lapsed. No Option, Restricted Stock
award, Deferred Stock award, Performance Award, Dividend Equivalent or Stock
Payment or interest or right therein shall be liable for the debts, contracts or
engagements of the Optionee, Grantee or Restricted Stockholder or his successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence. An Optionee may, with the consent of the Committee,
transfer a Nonqualified Stock Option to such family members and persons as may
be permitted by this Committee, subject to such restrictions and limitations, if
any, that the Committee, in its discretion, may impose on such transfer.

 

During the lifetime of the Optionee or Grantee, only he may exercise an Option
or other right or award (or any portion thereof) granted to him under the Plan
unless it has been disposed of pursuant to a QDRO. After the death of the
Optionee or Grantee, any exercisable portion of an Option or other right or
award may, prior to the time when such portion becomes unexercisable under the
Plan or the applicable Stock Option Agreement or other agreement, be exercised
by his personal representative or by any person empowered to do so under the
deceased Optionee’s or Grantee’s will or under the then applicable laws of
descent and distribution.

 

 

 
12

--------------------------------------------------------------------------------

Exhibit 10.2
 

 

9.2    Amendment, Suspension or Termination of this Plan. This Plan may be
wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Board or the Committee. However, without
approval of the Company’s stockholders given within twelve months before or
after the action by the Committee, no action of the Committee may, except as
provided in Section 9.3, increase the limits imposed in Section 2.1 on the
maximum number of shares which may be issued under this Plan or reduce the
exercise price of an Option, and no action of the Committee may be taken that
would otherwise require stockholder approval as a matter of applicable law,
regulation or rule. No amendment, suspension or termination of this Plan shall,
without the consent of the holder of Options, Restricted Stock awards, Deferred
Stock awards, Performance Awards, Dividend Equivalents or Stock Payments,
materially alter or impair any rights or obligations under any Options,
Restricted Stock awards, Deferred Stock awards, Performance Awards, Dividend
Equivalents or Stock Payments theretofore granted or awarded, unless the award
itself otherwise expressly so provides. No Options, Restricted Stock, Deferred
Stock, Performance Awards, Dividend Equivalents or Stock Payments may be granted
or awarded during any period of suspension or after termination of this Plan,
and in no event may any Incentive Stock Option be granted under this Plan after
the first to occur of the following events:

 

(a) The expiration of ten years from the date the Plan is adopted by the Board;
or

 

(b) The expiration of ten years from the date the Plan is approved by the
Company’s stockholders under Section 9.4.

 

9.3     Changes in Common Stock or Assets of the Company; Acquisition or
Liquidation of the Company and Other Corporate Events.

 

(a) Subject to Section 9.3(e), in the event that the Committee determines that
any dividend or other distribution (whether in the form of cash, Common Stock,
other securities, or other property), recapitalization, reclassification, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, liquidation, dissolution, or sale, transfer,
exchange or other disposition of all or substantially all of the assets of the
Company, or exchange of Common Stock or other securities of the Company,
issuance of warrants or other rights to purchase Common Stock or other
securities of the Company, or other similar corporate transaction or event, in
the Committee’s sole discretion, affects the Common Stock such that an
adjustment is determined by the, Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to an Option, Restricted Stock
award, Performance Award, Dividend Equivalent, Deferred Stock award or Stock
Payment, then the Committee shall, in such manner as it may deem equitable,
adjust any or all of

 

(i) the number and kind of shares of Common Stock (or other securities or
property) with respect to which Options, Performance Awards, Dividend
Equivalents or Stock Payments may be granted under the Plan, or which may be
granted as Restricted Stock or Deferred Stock (including, but not limited to,
adjustments of the limitations in Section 2.1 on the maximum number and kind of
shares which may be issued and adjustments of the Award Limit),

 

 

 
13

--------------------------------------------------------------------------------

Exhibit 10.2
 

 

(ii) the number and kind of shares of Common Stock (or other securities or
property) subject to outstanding Options, Performance Awards, Dividend
Equivalents, or Stock Payments, and in the number and kind of shares of
outstanding Restricted Stock or Deferred Stock, and

 

(iii) the grant or exercise price with respect to any Option, Performance Award,
Dividend Equivalent or Stock Payment.

 

(b) Subject to Section 9.3(e), in the event of any corporate transaction or
other event described in Section 9.3(a) which results in shares of Common Stock
being exchanged for or converted into cash, securities (including securities of
another corporation) or other property, the Committee will have the right to
terminate this Plan as of the date of the event or transaction, in which case
all options, rights and other awards granted under this Plan shall become the
right to receive such cash, securities or other property, net of any applicable
exercise price.

 

(c) Subject to Section 9.3(e), in the event of any corporate transaction or
other event described in Section 9.3(a) or any unusual or nonrecurring
transactions or events affecting the Company, any affiliate of the Company, or
the financial statements of the Company or any affiliate, or of changes in
applicable laws, regulations, or accounting principles, the Committee in its
discretion is hereby authorized to take any one or more of the following actions
whenever the Committee determines that such action is appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan or with respect to any option, right or
other award under this Plan, to facilitate such transactions or events or to
give effect to such changes in laws, regulations or principles:

 

(i) In its discretion, and on such terms and conditions as it deems appropriate,
the Committee may provide, either automatically or upon the Optionee’s request,
for either the purchase of any such Option, Performance Award, Dividend
Equivalent, or Stock Payment, or any Restricted Stock or Deferred Stock for an
amount of cash equal to the amount that could have been attained upon the
exercise of such option, right or award or realization of the Optionee’s rights
had such option, right or award been currently exercisable or payable or the
replacement of such option, right or award with other rights or property
selected by the Committee in its sole discretion;

 

(ii) In its sole and absolute discretion, the Committee may provide, either by
the terms of such Option, Performance Award, Dividend Equivalent, or Stock
Payment, or Restricted Stock or Deferred Stock or by action taken prior to the
occurrence of such transaction or event that it cannot be exercised after such
event;

 

(iii) In its sole and absolute discretion, and on such terms and conditions as
it deems appropriate, the Committee may provide, either by the terms of such
Option, Performance Award, Dividend Equivalent, or Stock Payment, or Restricted
Stock or Deferred Stock or by action taken prior to the occurrence of such
transaction or event, that, for a specified period of time prior to such
transaction or event, such option, right or award shall be exercisable as to all
shares covered thereby, notwithstanding anything to the contrary in (1) Section
4.4 or (2) the provisions of such Option, Performance Award, Dividend
Equivalent, or Stock Payment, or Restricted Stock or Deferred Stock;

 

(iv) In its discretion, and on such terms and conditions as it deems
appropriate, the Committee may provide, either by the terms of such Option,
Performance Award, Dividend Equivalent, or Stock Payment, or Restricted Stock or
Deferred Stock or by action taken prior to the occurrence of such transaction or
event, that upon such event, such option, right or award be assumed by the
successor corporation, or a parent or subsidiary thereof, or shall be
substituted for by similar options, rights or awards covering the stock of the
successor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

 

 

 
14

--------------------------------------------------------------------------------

Exhibit 10.2
 

 

(v) In its discretion, and on such terms and conditions as it deems appropriate,
the Committee may make adjustments in the number and type of shares of Common
Stock (or other securities or property) subject to outstanding Options,
Performance Awards, Dividend Equivalents, or Stock Payments, and in the number
and kind of outstanding Restricted Stock or Deferred Stock and/or in the terms
and conditions of (including the grant or exercise price), and the criteria
included in, outstanding options, rights and awards and options, rights and
awards which may be granted in the future;

 

(vi) In its discretion, and on such terms and conditions as it deems
appropriate, the Committee may provide either by the terms of a Restricted Stock
award or Deferred Stock award or by action taken prior to the occurrence of such
event that, for a specified period of time prior to such event, the restrictions
imposed under a Restricted Stock Agreement or a Deferred Stock Agreement upon
some or all shares of Restricted Stock or Deferred Stock may be terminated; and

 

(vii) In its discretion, and on such terms and conditions as it deems
appropriate, the Committee may make adjustments to the Performance Objectives of
any outstanding award.

 

(d) Notwithstanding anything in Sections 9.3(a), 9.3(c) or 9.3(e) to the
contrary, except to the extent an award agreement expressly provides to the
contrary, in the event of a Change of Control of the Company all outstanding
awards automatically shall become fully vested immediately prior to such Change
in Control (or such earlier time as set by the Committee), all restrictions, if
any, with respect to such awards shall lapse, all performance criteria, if any,
with respect to such awards shall be deemed to have been met at their target
level.

 

(e) With respect to an award intended to qualify as performance-based
compensation under Section 162(m), no adjustment or action described in this
Section 9.3, other than as provided in Section 9.3(d), shall be taken by the
Committee to the extent that such adjustment or action would cause such award to
fail to so qualify under Section 162(m) or any successor provisions thereto.

 

9.4     Approval of Amended and Restated Plan by Stockholders. The amendment and
restatement of this Plan will be submitted for the approval of the Company’s
stockholders within twelve months after the Restatement Date. Options,
Performance Awards, Dividend Equivalents or Stock Payments may be granted and
Restricted Stock or Deferred Stock may be awarded prior to such stockholder
approval with respect to the additional one million shares of Common Stock
authorized for awards under Section 2.1 of this amendment and restatement (the
“Additional Shares”), provided that such Options, Performance Awards, Dividend
Equivalents or Stock Payments shall not be exercisable and such Restricted Stock
or Deferred Stock shall not vest prior to the time when this amendment and
restatement of the Plan is approved by the stockholders, and provided further
that if such approval has not been obtained at the end of said twelve-month
period, all such Options, Performance Awards, Dividend Equivalents or Stock
Payments previously granted and all Restricted Stock or Deferred Stock
previously awarded under this Plan, to the extent made with respect to the
Additional Shares shall thereupon be canceled and become null and void.

 

 
15

--------------------------------------------------------------------------------

Exhibit 10.2
 

 

9.5     Tax Withholding. The Company shall be entitled to require payment in
cash or deduction from other compensation payable to each Optionee, Grantee or
Restricted Stockholder of any sums required by applicable tax law to be withheld
with respect to the issuance, vesting or exercise of any Option, Restricted
Stock, Deferred Stock, Performance Award, Dividend Equivalent or Stock Payment.
Subject to the timing requirements of Section 5.3, the Committee may, in its
discretion and in satisfaction of the foregoing requirement, allow such
Optionee, Grantee or Restricted Stockholder to elect to have the Company
withhold shares of Common Stock otherwise issuable under such Option or
afterward (or allow the return of shares of Common Stock) having a Fair Market
Value not to exceed withholding determined by the maximum individual statutory
tax rate in the applicable jurisdiction. The preceeding sentence shall control
over and supercede any conflicting provisions respecting (i) tax withholding to
meet minimum objectives in Stock Option Agreements and Deferred Stock
Performance Award Agreements and (ii) tax withholding in general as to all other
award agreements, granted under the Plan on or before January 1, 2017.
Notwithstanding the foregoing, any such person who is subject to Section 16b
with respect to Company Stock may direct that the Company’s tax withholding
obligation be satisfied by withholding the appropriate number of shares from
such award and/or the “constructive” tender of already-owned shares of Common
Stock.

 

9.6     Limitations Applicable to Section 16 Persons and Performance-Based
Compensation. Notwithstanding any other provision of this Plan, this Plan, and
any Option, Performance Award, Dividend Equivalent or Stock Payment granted, or
Restricted Stock or Deferred Stock awarded, to any individual who is then
subject to Section 16 of the Exchange Act, shall be subject to any limitations
set forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act) that are
requirements for the application of such exemptive rule. To the extent permitted
by applicable law, the Plan, Options, Performance Awards, Dividend Equivalents,
Stock Payments, Restricted Stock and Deferred Stock granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule. Furthermore, notwithstanding any other provision of this Plan,
any award intended to qualify as performance-based compensation as described in
Section 162(m)(4)(C) of the Code shall be subject to any additional limitations
set forth in Section 162(m) of the Code (including any amendment to Section
162(m) of the Code) or any regulations or rulings issued thereunder that are
requirements for qualification as performance- based compensation as described
in Section 162(m)(4)(C) of the Code.

 

9.7      Limitations Applicable to Awards. Provisions of Article VI and Article
VII to the contrary notwithstanding, and subject to the exceptions provided
below, awards of Restricted Stock, stock-based Performance Awards, full value
Stock Payments and Deferred Stock which are granted or accelerated on or after
March 31, 2009 shall be subject to a minimum one-year vesting period if
performance-based and shall be subject to a minimum three-year vesting period
(1/3 each year) if solely tenure-based. Notwithstanding the foregoing, (i)
vesting may be accelerated upon death, disability, retirement or Change of
Control (of the Company, or a division of the Company respecting divisional
Grantees) and (ii) vesting may occur earlier than the minimums set forth above
with respect to a number of shares from awards or grants which shares in the
aggregate do not exceed the result of multiplying (x) 10% times (y) the total
cumulative number of shares authorized under the Plan commencing with the Plan’s
inception. The calculation of the number of shares which are not Otherwise
Exempt Shares and which are covered by the exception in clause (ii) immediately
above shall be made at the time of award except in the case of an acceleration
of the vesting period in which case the calculation shall be made at the time of
acceleration. “Otherwise Exempt Shares” are shares which were granted or
accelerated prior to March 31, 2009; meet the minimum vesting requirements of
the first sentence of this Section 9.7; or are entitled to the benefit of clause
(i) of this Section 9.7. Provisions of the Plan to the contrary notwithstanding,
discretionary awards to Directors, specifically excluding awards to directors
related to their annual retainer, shall be determined solely by the independent
Compensation Committee.

 

 

 
16

--------------------------------------------------------------------------------

Exhibit 10.2
 

  

9.8     Stock Ownership and Retention Guidelines. Common Stock issued pursuant
to awards under the Plan shall be subject to the provisions of any applicable
stock ownership and retention guidelines adopted by the Company. Notwithstanding
any provision of the Plan or any award agreement to the contrary, the Company
reserves the right, without the consent of any recipient of any award under the
Plan, to adopt any such stock ownership and retention guidelines, including such
guidelines applicable to the Plan or any award agreement.

 

9.9     Clawback Policy. To the extent required by applicable law or any
applicable securities exchange listing standards, or as otherwise determined by
the Committee, awards and amounts paid or payable pursuant to or with respect to
awards shall be subject to the provisions of any applicable clawback policies or
procedures adopted by the Company which clawback policies or procedures may
provide for forfeiture, repurchase and/or recoupment of awards and amounts paid
or payable pursuant to or with respect to awards. Notwithstanding any provision
of the Plan or any award agreement to the contrary, the Company reserves the
right, without the consent of any recipient of any award under the Plan, to
adopt any such clawback policies and procedures, including such policies and
procedures applicable to the Plan or any award agreement with retroactive
effect.

 

9.10    Effect of Plan Upon Options and Compensation Plans. This Plan amendment
and restatement shall not affect any other compensation or incentive plans in
effect for the Company or any Subsidiary. Nothing in this Plan shall be
construed to limit the right of the Company (i) to establish any other forms of
incentives or compensation for Employees, Directors or consultants of the
Company or any Subsidiary or (ii) to grant or assume options or other rights
otherwise than under this Plan in connection with any proper corporate purpose
including but not by way of limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
entity or association.

 

9.11     Compliance with Laws. This Plan, the granting and vesting of Options,
Restricted Stock awards, Deferred Stock awards, Performance Awards, Dividend
Equivalents or Stock Payments under this Plan and the issuance and delivery of
shares of Common Stock and the payment of money under this Plan or under
Options, Performance Awards, Dividend Equivalents or Stock Payments granted or
Restricted Stock or Deferred Stock awarded hereunder are subject to compliance
with all applicable federal and state laws, rules and regulations (including but
not limited to state and federal securities law and federal margin requirements)
and to such approvals by any listing, regulatory or governmental authority as
may, in the opinion of counsel for the Company, be necessary or advisable in
connection therewith. Any securities delivered under this Plan shall be subject
to such restrictions, and the person acquiring such securities shall, if
requested by the Company, provide such assurances and representations to the
Company as the Company may deem necessary or desirable to assure compliance with
all applicable legal requirements. To the extent permitted by applicable law,
the Plan, Options, Restricted Stock awards, Deferred Stock awards, Performance
Awards, Dividend Equivalents or Stock Payments granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to such laws, rules
and regulations.

 

 

 
17

--------------------------------------------------------------------------------

Exhibit 10.2
 

 

9.12    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Plan.

 

9.13    Governing Law. This Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Texas without regard to conflicts of laws thereof.

 

 

18

 